     2:20-cv-01687-DCN           Date Filed 08/24/20   Entry Number 70       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                 Charleston Division

 SOUTH CAROLINA COASTAL
 CONSERVATION LEAGUE, et al.,

                       Plaintiffs,
                                                   Case No. 2:20-cv-01687-DCN
               v.

 ANDREW R. WHEELER, in his official
 capacity as Administrator of the U.S.
 Environmental Protection Agency, et al.,

                       Defendants,

               and

 AMERICAN FARM BUREAU
 FEDERATION, et al.,

                       Intervenor-Defendants.


         DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT UNDER
     F.R.C.P. 56(a); IN THE ALTERNATIVE FOR LACK OF SUBJECT MATTER
                  JURISDICTION UNDER F.R.C.P. 12(b)(1), 12(h)(3)

       NOW comes Defendants, Andrew Wheeler, Administrator of the U.S. Environmental

Protection Agency, the U.S. Environmental Protection Agency, Ricky D. James, Assistant

Secretary of the Army for Civil Works, and the U.S. Army, Corps of Engineers, to move before

this Honorable Court for summary judgment in favor of the Defendants on all claims set forth in

the Complaint. F.R.C.P. 56(a).

       Plaintiffs brought this Administrative Procedure Act challenge to the Navigable Waters

Protection Rule, which defines the term “waters of the United States” under the Clean Water

Act. Navigable Waters Protection Rule: Definition of “Waters of the United States,” 85 Fed.

Reg. 22,250 (Apr. 21, 2020). The Court should uphold the rule and enter judgment in favor of
      2:20-cv-01687-DCN         Date Filed 08/24/20       Entry Number 70        Page 2 of 2




Defendants because there is no genuine dispute as to any material fact and Defendants are

entitled to judgment as a matter of law. Further, Plaintiffs lack standing to bring this challenge.

Thus, this Court lacks subject matter jurisdiction under F.R.C.P. 12(b)(1); 12(h)(3).

       We rely on our attached memorandum of law in support.



Dated: August 24, 2020                                Respectfully submitted,

                                                      PETER M. MCCOY, JR.
                                                      UNITED STATES ATTORNEY

                                                      By: /s/ Lee E. Berlinsky      .
                                                      LEE E. BERLINSKY (Fed. ID# 05443)
                                                      Assistant United States Attorney
                                                      Liberty Center Building
                                                      151 Meeting Street, Suite 200
                                                      Charleston, SC 29402
                                                      (843) 266-1679
                                                      Lee.Berlinsky@usdoj.gov
